Title: From George Washington to Thomas Coleman Martin, 3 October 1797
From: Washington, George
To: Martin, Thomas Coleman



Sir,
Mount Vernon 3d Oct. 1797

I have already erected a thrashing Machine on Mr Bookers plan, and was on the point of putting up one or two more when I received a letter from a Gentleman of my acquaintance informing me that you had invented one which did more execution with less force. This had induced me to suspend the erection of those in Mr Booker’s plan until I can receive better information relative to yours, and this is the cause of my giving you the trouble of receiving this letter and praying you would be so obliging as to give it.
The advantage which Mr Booker’s has over the Scotch Machine (which I never saw) lyes, it is said, in being less expensive, & less complex—particularly in the substitution of a band in place of cogs & rounds; which, as I have understood, (with the expence thereof) is the principal objection to the latter.
Not having heard whether you have obtained a Patent for the invention of your’s, or mean to apply for one, I would not have it understood that my application for information into the principle on which yours act—the power which works it—or the execution—is calculated to deprive you of any benifit which might result in either case.
The object of my enquiry is merely to know whether yours (nothing being more interesting to the farmer) is upon a simple plan & not easily put out of order in the hands of ignorant Negros, & careless Overseers; whether cheap, & easily erected; what the execution; and with what force it is worked; together with the manner of working it—and the house proper for its reception.

If in these particulars, on a fair comparison with Mr Booker’s, it obtains a preference, I shall certainly, as I am about to provide conveniencies of this sort for getting my grain out of the straw, erect yours instead of his; and whether built by my own People or others, am perfectly willing to allow the Patent fee if it exists, or to stand upon the same footing that others do to avail myself of the best discovery in this, or any other country to effect so valuable an end. Your answer to these queries would very much oblige me as my ulterior measures depend upon them & my want of machines to get my grain out in a clean and expeditious mode pressing. I hope you will have the goodness to excuse the liberty I have herein taken and to believe that I am Sir Your Most Hble Servt

Go: Washington

